Citation Nr: 1829412	
Decision Date: 06/01/18    Archive Date: 06/27/18

DOCKET NO.  12-22 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease (DJD) status post left knee injury (herein left knee disability).

2.  Entitlement to a total disability rating based upon unemployability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from October 1965 to August 1969.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2010 and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In June 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

In September 2016, the Board remanded for further development.  Substantial compliance was achieved because: (1) outstanding medical documents were either successfully obtained or appropriately, but unsuccessfully, sought;  (2) proper notice regarding how to substantiate claims was provided; and (3) the Veteran was afforded a new examination to assess his bilateral knee disabilities.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   

At the time of the September 2016 Board remand, a claim of entitlement to service connection for a right knee disability was also before the Board.  However, the Agency of Original Jurisdiction (AOJ) granted that claim in a May 2017 rating decision.  As such, that issue is no longer before the Board.


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by pain, but does not result in range of motion (ROM) loss.  

2.  The Veteran's service-connected disabilities do not render him incapable of performing the physical and mental acts required to obtain and/or maintain a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  The criteria have not been met for entitlement to an increased rating in excess of 10 percent for the left knee disability.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5257 (2017).

2.  The criteria have not been met for entitlement to a TDIU, to include on an extraschedular basis.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.340, 3.341, 4.15, 4.16, 4.19 (2017); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Thun v. Peake, 22 Vet. App. 111 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran generally contends that: (1) the manifestations of his left knee disability are more severe than contemplated by the current rating of 10 percent; and (2) the manifestations of his service-connected disabilities prohibit obtaining and/or maintaining a substantially gainful occupation.  See February 2010 statement; March 2010 statements; August 2010 statements; September 2010 statements; October 2010 statement; December 2010 statement; January 2011 statement; February 2011 statement; May 2011 statement; December 2011 statement; February 2012 statement; July 2012 VA Form 9; May 2014 VA Form 646; June 2016 hearing testimony; November 2016 VA Form 21-8940; November 2016 statement; October 2017 notice of disagreement.  Based on the evidence below, the Board finds that neither an increased rating for the left knee disability nor a TDIU is warranted.

The Veteran's left knee disability is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5257.  See May 2017 codesheet.  Under DC 5257, a 10 percent rating is warranted for slight, recurrent subluxation or lateral instability of the knee; a 20 percent rating is warranted for moderate, recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, DC 5257.  Separate, compensable ratings may also be assigned for the knee if other manifestations detailed in the schedule (such as ankylosis, ROM loss, cartilage deficiencies, tibia or fibula deficiencies, and genu recurvatum) are present.  38 C.F.R. § 4.71a, DCs 5256, 5258, 5259, 5260, 5261, 5262, 5263.   

Schedular TDIU may be assigned when the schedular rating is less than total and it is found that the disabled person is unable to obtain or maintain a substantially gainful occupation as a result of either: (1) a single service-connected disability ratable at 60 percent or more; or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  To warrant referral for extraschedular consideration, the record must reflect some factor which takes the case outside the norm.  The sole fact that the Veteran was unemployed or had difficulty obtaining employment is not enough to warrant a referral; rather, the ultimate question is whether the Veteran's combined service-connected disabilities, despite falling short of the schedular criteria for TDIU consideration, nevertheless prevented him from being capable of the mental and physical acts required by employment.  38 C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App. 1 (2001); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

During the June 2016 Board hearing, the Veteran contended that his left knee disability had worsened since the last VA examination in September 2010.  Pursuant to the September 2016 Board remand directives, the Veteran was afforded a new examination in December 2016 to assess the current severity of his disability.  During the December 2016 examination, the Veteran reported ongoing pain with knee flexion, kneeling, and going up stairs.  The Veteran reported that his pain was worst in the anterior knee, but denied associated numbness and tingling.  The Veteran further reported that insoles and physical therapy provided little benefit.  Although the Veteran reported clicking in his left knee, he denied instability, locking, or catching.  The Veteran reported flareups, described as increased pain during cold weather, and functional loss, described as the inability to run.  The Veteran reported that he was unable to kneel or tie his shoes.  The Veteran reported that he retired from his career in landscaping due to bilateral knee pain and that he was unable to stand, walk, and kneel as required by his previous landscaping job.

Upon examination of initial ROM of the left knee, the Veteran had: (1) flexion from 0 to 40 degrees and extension from 40 to 0 degrees; (2) pain on flexion not resulting in functional loss; (3) pain with weight bearing; (4) significant tenderness to light palpation of all structures about the knee; and (5) no crepitus.  There was no additional functional loss or ROM loss after three repetitions.  In the absence of additional, objective evidence, the examiner was unable to say, without resorting to mere speculation, whether pain, weakness, fatigability, or incoordination could significantly limit function of either knee when used repeatedly over time or during flareups because it would be conjecture.  His knee did not have reduction in muscle strength, muscle atrophy, ankylosis, subluxation, instability, effusion, tibial and/or fibular impairment, or a meniscus (semilunar cartilage) condition.  The examiner noted a left knee scar, for which the Veteran is already service-connected.  See May 2017 codesheet.  The Veteran reported that he did not use any assistive devices as a normal mode of locomotion.  The examiner did not find the Veteran's functioning so diminished that amputation with prosthesis would equally serve the Veteran.

Of note, with respect to the limitation of motion findings, the examiner found that the Veteran was non-compliant with the examination, as the Veteran would not actively flex his knees or allow the examiner to passively flex his knees; the examiner noted that the Veteran was firing his quadriceps the whole time.  The examiner further opined that the Veteran was intentionally guarding against accurate ROM testing, after observing that the Veteran was flexing his knees quite well and significantly more than during the formal testing while the Veteran was putting on his shoes after the examination.  The examiner opined that the aforementioned testing did not accurately reflect the Veteran's true ROM for the bilateral knees.  The examiner further opined that the Veteran's tenderness to light brushing of the skin about the knee bilaterally was out of proportion with the examination and that the Veteran's responses to palpation were intentionally exaggerated.  When distracted, the Veteran's ROM appeared relatively normal to the examiner.  However, based on the Veteran's reports of pain and his visible uncomfortableness throughout the examination, the examiner concluded that the left knee would only restrict the Veteran from jobs requiring significant kneeling, lifting, or bending.  In a May 2017 addendum opinion, the examiner reaffirmed his opinion that the Veteran was intentionally preventing full ROM from being achieved during the December 2016 examination.  Based on the measured and observed ROM, the minimal abnormality on imaging, and the benign appearance of the limb, the examiner estimated the Veteran's actual ROM for the bilateral knees as more likely than not full (from 0 degrees of extension to 140 degrees of flexion).   

Through his October 2017 notice of disagreement, the Veteran seemed to disagree with the examiner's opinion; the Veteran wrote that he had severe pain in both knees at the compensation physical and that his knee disabilities impeded his ability to perform his landscaping job, which ultimately forced him to retire early.  However, the examiner noted the Veteran's pain throughout the examination and how that pain, although it did not cause ROM loss, caused other functional loss for certain types of employment that involved significant kneeling, lifting, or bending.  On this evidence, the Board finds no cause to increase the Veteran's disability rating for his left knee.

In addition to the left knee disability (rated as 10 percent disabling), the Veteran is service-connected for a right knee disability (also at 10 percent) and a variety of other noncompensable disabilities (hemorrhoids; bilateral knee scars; right forearm scar; laceration scars of the nose, back of head, and over left eye).  The Veteran's service-connected disabilities have never combined to more than 20 percent.  See May 2017 codesheet.  As such, the Veteran is not eligible for schedular consideration of TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Board has also considered whether the evidence warrants referral for extraschedular consideration; however, referral is not warranted.  

The aforementioned, noncompensable service-connected disabilities (hemorrhoids; bilateral knee scars; right forearm scar; laceration scars of the nose, back of head, and over left eye) have manifested in no occupationally-limiting limitations.  See August 1969 and November 2011 rating decisions.  Additionally, based on the December 2016 opinion and May 2017 addendum opinion regarding the bilateral knee disabilities, the Board finds that the bilateral knee disabilities have manifested in occupational limitation by preventing employment involving significant kneeling, lifting, or bending.  However, as previously mentioned, the sole fact that the Veteran was unemployed or had difficulty obtaining and/or maintaining employment is not enough to warrant a referral; rather, the ultimate question is whether the Veteran's combined service-connected disabilities, despite falling short of the schedular criteria for TDIU consideration, nevertheless prevented him from being capable of the mental and physical acts required by employment.  38 C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App. 1 (2001); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  However, there is no indication that the cumulative limitations eliminated the Veteran's capacity to perform any mental or physical act required by employment.  Id.  Specifically, there is no indication that the Veteran would not have still been able to perform sedentary employment, or even nonsedentary employment that avoided significant kneeling, lifting, or bending.  As such, referral for extraschedular consideration is not warranted.

	
ORDER

Entitlement to an increased rating in excess of 10 percent for the left knee disability is denied.

Entitlement to a TDIU, to include on an extraschedular basis, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


